UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1695


ROBERT W. HARRIS,

                Plaintiff – Appellant,

          v.

PATRICK R. DONAHOE,      Postmaster   General,    United   States
Postal Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00427-REP)


Submitted:   November 24, 2015             Decided:   December 22, 2015


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert W. Harris, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert    W.     Harris     appeals    the   district       court’s      order

dismissing      this    action    alleging    employment    discrimination        for

failure to state a claim, Fed. R. Civ. P. 12(b)(6).                        After de

novo review, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007), we conclude that dismissal was proper.                       Even with a

liberal   construction       of    the   complaint,    we   find    that     Harris’

unintelligible         factual    allegations   were    insufficient       to    give

rise to an inference of liability and that his claims for relief

were largely unintelligible.             See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009); Giarrantano v. Johnson, 521 F.3d 298, 302 (4th

Cir.   2015).      We    accordingly     affirm.       We   dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2